Citation Nr: 1545132	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  15-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1944 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of a VA Regional Office (RO). 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, it has determined that a remand is necessary for further development.

A review of the record shows that service connection is presently in effect for the Veteran for: posttraumatic stress disorder (PTSD), rated as 50 percent disabling; status post gunshot wound of right thigh muscle group fourteen, rated as 10 percent disabling; traumatic arthritis, left knee (previously rated as degenerative joint disease of the left knee status post traumatic injury of the left knee), rated as 10 percent disabling; bilateral hearing loss, rated as 40 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran therefore meets the threshold requirements for consideration of a schedular TDIU.  38 C.F.R. § 4.16(a).  His March 2013 VA Form 21-8940 shows that he retired from his long-term job as a maintenance worker in June 1992, and has two years of high school education.

Initially, the Board notes that in June 2015, following the most recent Statement of the Case (SOC) in March 2015, the Veteran was provided with VA examinations for his service-connected PTSD, hearing loss and tinnitus, right thigh, and left knee disabilities in connection with his claims for increased ratings for these disabilities.  These examinations addressed the functional impairment of the Veteran's service-connected disabilities.  Additionally, following the March 2015 SOC, new VA treatment records have been added to the Veteran's file. Therefore, the AOJ must readjudicate the claim with consideration of this additional evidence.  38 C.F.R. § 20.1304(c).

Moreover, in the notice of disagreement dated in November 2013, the Veteran's representative pointed out that no VA examiner had considered the functional impairment of all of the Veteran's service-connected disabilities in the aggregate.  Additionally, in September 2015, the Veteran's representative argued that the last VA examinations were inadequate for assessing the Veteran's TDIU claim because the examiners did not state what occupations the Veteran could perform given his service-connected disabilities. In view of the foregoing, the Board is of the opinion that a VA examination of the Veteran is in order to determine whether the current manifestations associated with each of the Veteran's service-connected disabilities, considered alone and in conjunction with each other, render the Veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities, but rather on the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

While on remand, updated treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed, 
	schedule the Veteran for an examination with an 
	appropriate medical professional who is qualified to
   offer a single opinion regarding the functional impact
   resulting from the Veteran's service-connected 
   disabilities. The examiner should review the claims 
   file and discuss the functional limitations associated 
   with, and expected effect on employment resulting 
   from, the Veteran's service-connected PTSD, status 
   post gunshot wound of right thigh muscle group 
   fourteen, traumatic arthritis of the left knee, bilateral 
   hearing loss, and tinnitus, taking into consideration 
   his level of education, special training, and previous 
   work experience, but not his age or any impairment 
   caused by nonservice-connected disabilities. 

	The examiner should suggest the type or types of 
	employment in which the Veteran would be capable of 
	engaging in with his current service-connected 
	disabilities, given his current skill set and educational 
	background.
   
      In rendering the opinion, the examiner should address 
      any findings from previous VA examinations and 
      treatment records.
      
      All opinions expressed should be accompanied by a 
      supporting rationale.

3.   Review all evidence received since the last prior 
	adjudication in March 2015, to include the June 2015
	VA examinations.  After completing any 
   additional development deemed necessary, 
   readjudicate the Veteran's claim for entitlement to 
   TDIU.  If the benefit sought remains denied, a 
   supplemental statement of the case should be provided 
   to the Veteran and his representative after according 
   the requisite time to respond.  The matter should then 
   be returned to the Board for appropriate appellate 
   review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






